    Case 3:15-cr-00338-MHT-JTA Document 67 Filed 04/12/21 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )         CRIMINAL ACTION NO.
     v.                            )           2:15cr338-MHT
                                   )                (WO)
BILLY SHAUN KITCHENS               )

                                 ORDER

    Based on the representations made on the record

during the status conference on April 12, 2021, it is

ORDERED that the amended revocation petition (Doc. 54)

is set for an in-person evidentiary hearing on April

22, 2021, at 10:00 a.m., in Courtroom 2FMJ of the Frank

M. Johnson Jr. United States Courthouse Complex, One

Church Street, Montgomery, Alabama.               The government is

to arrange for the presence of defendant Billy Shaun

Kitchens.

    DONE, this the 12th day of April, 2021.

                                   /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
